Exhibit 10.11

 

ALLIANCE GAMING CORPORATION

STOCK OPTION AGREEMENT

 

Optionee:

 

 

 

Grant Date:

 

 

 

Per Share Exercise Price: $

 

 

 

 

 

 

Number of Shares:

 

 

 

Plan:

2001 Long Term Incentive Plan

 

 

Option Type:

  [Incentive]/

 

 

 

 

[Non-Oualifiedl]

 

STOCK OPTION AGREEMENT dated as of the Grant Date specified above between
Alliance Gaming Corporation, a Nevada corporation (the “Company”), and the
Optionee specified above, pursuant to the Plan specified above as in effect and
as amended from time to time.

 

1.     Incorporation By Reference.  This Agreement is subject in all respects to
the terms and provisions of the Plan, all of which are by this reference made a
part of and incorporated in this Agreement. Any capitalized term not defined in
this Agreement shall have the meaning ascribed to it in the Plan. If and to the
extent this Agreement and the Plan conflict, the Plan shall control.

 

2.     Grant of Option.  The Company grants to the Optionee, as of the Grant
Date specified above, an option (the “Option”) to acquire the Number of Shares
of the Company’s common stock specified above (the “Option Shares”) from the
Company at the Per Share Exercise Price specified above. The Option [is]/[is
not] intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code.

 

3.     Exercise of the Option.  Subject to the relevant provisions of the Plan,
the Option shall vest (i.e., become exercisable) in [    ] installments of
[    ] shares each (with any odd share(s) necessary to achieve the Number of
Shares specified above vesting with the final installment), with the first
installment vesting on the [first anniversary of the] Grant Date and with each
successive installment vesting on successive anniversaries of the Grant Date.
The Option may not be exercised for a fractional share of common stock.

 

4.     Method of Exercise and Payment.  To exercise the Option, the Optionee
must deliver a written notice, in such manner and form as the Company may
require, to the Company’s corporate secretary or the secretary’s designee on any
business day. The notice must specify the number of the Option Shares the
Optionee wants to acquire, the date of grant of the Option, the aggregate
purchase price for the shares with respect to which the Option is exercised, and
the effective date of exercise (no earlier than the date of receipt of such
notice by the Company). The notice must be accompanied by payment, made in the
manner set forth in the Plan, of (i) the aggregate purchase price for the Option
Shares to be acquired, and (ii) unless the Plan administrator determines
otherwise, the amount of any taxes (including, but not limited to, any FICA,
FUTA, and similar taxes) required to be withheld and paid by the Company or its
subsidiary in connection with the exercise of the Option, as determined by the
Plan administrator.

 

5.     Termination.  Unless terminated earlier in accordance with this
Agreement, the Option shall terminate as and to the extent provided in the Plan,
and, in any event, the Option shall expire ten years after the Grant Date and
thereafter shall no longer be exercisable.

 

6.     Dividends.  The Option shall not entitle the Optionee to receive any
dividend declared on the Company’s common stock.

 

7.     Non-transferability.  Neither the Optionee nor the Optionee’s
beneficiaries shall sell, exchange, transfer, assign, or otherwise dispose of
the Option or any rights or interests therein, other than by testamentary
disposition by the Optionee or the laws of descent and distribution. Neither the
Optionee nor the Optionee’s beneficiaries shall pledge, encumber, or otherwise
hypothecate the Option or any rights or interests therein in any way at any
time.  The Option shall not be subject to execution, attachment, or similar
legal process. Any attempted sale, pledge, or other disposition of the Option in
violation of this paragraph shall be void and of no force or effect.

 

8.     Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the parties and supersedes other oral and written agreements
previously entered into by the parties concerning the same subject matter. This
Agreement may be modified or rescinded only with the written consent of both
parties.

 

9.     Governing Law.  Nevada law shall govern this Agreement and its
interpretation. The issuance of the Option (and the Option Shares upon exercise
of this Option) pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any federal and state securities laws,
rules, and regulations (including but not limited to the Securities Act, the
Exchange Act, and the respective rules and regulations promulgated thereunder)
and any other applicable law or regulation.

 

10   Binding Effect.  This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns.

 

11    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------